Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 and 9 (Group I) are directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(b), claims 11 and 16-20 (of Groups II) directed to using the allowable product, previously withdrawn from consideration as a result of a restriction requirement and claims 10 previously withdrawn for being directed to non-elected species, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Groups I and II as set forth in the Office action mailed on 22 August 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given on in a telephone interview with Bret Field on 05/05/2021.
Claim 11 has been amended as follows:
In claim 11, line 3, after the words “contacting the sample with”, replace “a” with --the--.
Claim 18 has been amended as follows:
Replace claim 18 with the followings:
--The method according to claim 11, wherein said contacting is carried out in vitro--.
Claim 19 has been amended as follows:
Replace claim 19 with the followings:
--The method according to claim 11, wherein said contacting is carried out in vivo--.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment with the incorporation of allowable subject matter of claim 30 into claim 1 is persuasive to overcome the rejection under 35 USC 112(a). The closest prior arts of record do not teach or reasonably suggest a multichromophore conjugated with a fluorogenic dye described by formula (X) wherein the substitution groups are as 

    PNG
    media_image1.png
    145
    259
    media_image1.png
    Greyscale
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-4, 9-11 and 16-20, renumbered as claims 1-12, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641